Notice of Pre-AIA  or AIA  Status
 	The present application 16/354,218, filed on 3/15/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
DETAILED ACTION
Response to Amendment
Claims 1-12, are pending in this application.
Examiner acknowledges applicant’s amendment filed on 10/4/2021.
Drawings
The Drawings filed on 3/15/2019 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for foreign priority application
under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.
JAPAN 2018-115010, filed on 06/15/2018.



Statutory Review under 35 USC § 101
Claims 1-10,12 are directed toward a apparatus and have been reviewed.
Claims 1-10 appear to be statutory, as the apparatus includes hardware (at least one data processor) as disclosed in ¶ page 36, fig 14 of the applicant’s specification referring to physical processor cores.
Further, claims 1-10,12 perform the information processing apparatus, which are shown below to be determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claim 11 is directed toward a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing and have been reviewed.
Claim 11 appear to be statutory, as claim 11 says non-transitory.
35 U.S.C. 112(f) & 112(b):
	In view of applicants’ amendment to the claims and remarks on page 7-8, the rejection under 35 U.S.C. 112(f) & 112(b) as set forth in the previous office action is hereby withdrawn.
Double Patenting
	In view of terminal disclaimer approved on 10/4/2021, the double patent rejection as setforth in the previous office action is hereby withdrawn.




Response to Arguments
Applicant's arguments at page filed 10/4/2021 have been fully considered, for examiners’ response, see discussion below:
a) 	At page 9-10, claim 1, applicant argues:
 	Sato and Ogata, either taken alone or in combination do not disclose the feature of “wherein a direction of the arrows connecting the items to each other indicates corresponding changes in the items to the direction of the arrows”
Examiners’ response:
	As to the above argument (a), the prior art of Sato is directed to managing data files in a database , display two dimensional pattern (SatoL 0016), prior art of Sato teaches relation indication images represeriting plurality of data files, allow to selecting a relation including extracting data file group represent a tree structure or hierarchical data structure (Sato: 0018).  The prior art of Sato teaches relation diagram displaying not only data within table changes but also generate relation diagram display data ie., tree structure (Sato: 0133, fig 22).
	The prior art of Ogata is directed to storing attribute data such as first attribute data, second attribute data and like and display via graphical user interface (Abstract).
Ogata teaches link map preview screen connecting icons with arrows from different groups (Ogata: 0173).  Prior art of Ogata teaches  content metadata and/or attributes including flag or notification status, in this example music attributes of the content associated with content ID identifying file and flag indicating content has been played  (fig 7, 0116-0118)

	It is however, noted that  Sato, Ogala do not disclosed “wherein a direction of the arrows connecting the items to each other indicates corresponding changes in the items to the direction of the arrows”.  On the other hand, Ganz disclosed, “wherein a direction of the arrows connecting the items to each other indicates corresponding changes in the items to the direction of the arrows”(fig 30-32, 0154-0156, 0163,0179, fig 40-41 – Ganz teaches arrow direction indicate specific function control and/or function change direction, arrow logic system recognizes the arrow transaction applied on to the function, for example arrow direction to the object, folder or files automatically apply the function to that particular object and/or context indicating the change).

	Examiner applies above arguments to claim 11-12, and claims 2-10 depend from claim 1.











Claim Rejections - 35 USC § 103
 	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors. In considering patentability of the claims under AIA  35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability

Claims 1-12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sato et al., (hereafter Sato), US Pub.No. 2005/0160109 published Jul,2005 Ogata et al., (hereafter Ogata), US Pub.No. 2007/0252851 published Nov,2007 in view of Ganz, US Pub.No. 2017/0147709 published May,2017.

As to claim 1,11-12, Sato teaches a system which including “An information processing apparatus comprising” (0013, fig 1-2 – Sato teaches data management apparatus visually displaying data files):
 	that displays “(0076, line 1-2, element 210) a relations diagram in which a plurality of items are connected to each other to represent relations between the plurality of items (0085, fig 5, fig 13 – Sato teaches document associated related information table 502 indicating related information records for different data files, contract association table 504 from the data file and the SEQ number presents “relation diagram” as shown in fig 13, it is also noted that Sato teaches relation diagram instruction file S314, fig 4)  ; and
 	output (0014, line 19 -Sato teaches computer apparatus including output unit for transmitting information), if at least two items among the plurality of items are displayed at different positions (0023,0095, fig 4, 0096, line 1-4,   fig 13 – Sato teaches displaying multiple data files including data indicating relation among multiple data files, i.e., hierarchical tree display indicating relation of multiple data files, and relation diagram display file including position information as detailed in fig 13, it is also noted that Sato’s fig 13 display relation diagram where multiple data files are displayed at different positions, particularly display file relation data table fig 16, 0114 describes file in position .  On the other hand, Ogata disclosed “plurality of items are connected to each other via arrows to represent relations” (fig 11-13, 0173 – Ogala teaches artist groups,  link relation among artist groups particularly artist link map screen having icon groups connected with arrow 223-1, 224-1, 224-2); “have the same or similar attributes, notification information that is a notification of the attributes of the at least two items”(fig 7, 0116-0118 - Ogala teaches content metadata and/or attributes including flag or notification status, in this example music attributes of the content associated with content ID identifying file and flag indicating content has been played) 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine displaying first attributes having the second attributes identical with the selected first and related attributes of Ogala et al into retrieving, displaying object data files, generate, transmit and display relation diagram of the same of Sato et al., because both Sato, Ogala teaches user interface displaying relation diagram with position information (Sato: fig 13,0085) while Ogala teaches relation diagram with defined attributes of the content and linking relation diagram of artist groups with each other along with flag and/or message (fig 11-13,0117-0118) and both Sato, Ogala teaches data files arranged in hierarchical structure (Sato:  0020-0021; Ogala: 0151-0152).  Because both Sato, Ogala teaches relation diagram, it would have been obvious to a person of ordinary skill in the art 
	It is however, noted that  Sato, Ogala do not disclosed “wherein a direction of the arrows connecting the items to each other indicates corresponding changes in the items to the direction of the arrows”.  On the other hand, Ganz disclosed, “wherein a direction of the arrows connecting the items to each other indicates corresponding changes in the items to the direction of the arrows”(fig 30-32, 0154-0156, 0163,0179, fig 40-41 – Ganz teaches arrow direction indicate specific function control and/or function change direction, arrow logic system recognizes the arrow transaction applied on to the function, for example arrow direction to the object, folder or files automatically apply the function to that particular object and/or context indicating the change).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine graphically representing portion of a directed acyclic graph  defining plurality of entities relationships with arrow logic of Ganz into uses of Sato, Ogala because that would have allowed users of Sato,Ogala to define datastructue of arrows indicating the entity relations, branching and merging on the basis of content that is affected by each change, that identifies content is modified in separate branches while the same content may be modified sequentially and graphi8cally represented (Ganz:0012,0019). The prior art of Sato,Ogala and Ganz teaches graphical user interface displays object relations in hierarchical data structure(Sato:  0020-0021; Ogala: 0151-0152; and Ganz: fig 21-22), and they are from the same field of endeavor.
As to claim 2, Ogala disclosed “wherein the processor outputs the notification information in response to an operation for setting the attribute of one of the at least two items” (Ogala: 0112-0113, 0116)

As to claim 3, Ogala disclosed “ wherein the notification information includes first notification information that is a notification stating that it is possible to allow the at least two items to be displayed at different positions” (0112, 0132-0133).

As to claim 4,Sato disclosed “ wherein the first notification information is information that is a notification stating that it is possible to allow the at least two items to be displayed at different positions (0114-0115, fig 17).  On the other hand, Ogala disclosed “ by changing the attribute of any one of the at least two items( Ogala: 0110-0111).

As to claim 5, Ogala disclosed “wherein the processor displays the one of the at least two items in a state where the attribute of the one of the at least two items is changeable, in response to an operation with respect to the first notification information” (Ogala: 0165-0168).

As to claim 6,  Ogala disclosed “wherein the first notification information is information that is a notification stating that it is possible to allow the at least two items to be displayed at different positions by changing none of the attributes of the at least two items” (0203-0205).
As to claim 7,Sato disclosed “wherein the notification information includes second notification information that is a notification stating that it is possible not to allow the at least two items to be displayed at different positions” (0107-0108,0111-0112).

As to claim 8,Sato disclosed “ wherein the second notification information is information that is a notification stating that it is possible not to allow the at least two items to be displayed at different positions by integrating several items from among the at least two items” (Sato: 0119-0120).

As to claim 9, Sato disclosed “wherein the processor displays a single item obtained by integrating the several items in response to an operation with respect to the second notification information” (Sato: fig 6, 0111-0112).

As to claim 10, Sato disclosed “wherein the notification information includes information for selecting the several items” (Sato: 0131-0133)

Conclusion
The prior art made of record
				a.  	US Pub No. 		2005/0160109
				b.  	US Pub No.		2007/0252851
				c. 	US Pub No. 		2017/0147709	

 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154